           Case 6:19-cv-00283-MK             Document 27        Filed 05/11/20                     Page 1 of 2




 21     rn m,1 :t -w   · r .mt :: 'II · rt                                  r n lt                                                     I 1h     11 · 11'8         112a            rr-·            ·· ··•·                       ·
                                                                                                                                                                         ..              .

                                                                                                                                                                                    $0.50.Q, .,
                                                                                                                                                                                    ··•      •         .,                   I
                                                                                                                                                                                     '                          '      //
UNITED STATES DISTRICT COURT
                                                                                                                                                                         ..       US POSTAGE                •          ',
      OFFICE OF THE CLERK                                                                                                                                                         FIRST-CLASS,                         ',
      DISTRICT OF OREGON                                                                                                                                                  " ·PITNEY BOWES -                         - '
                                                                                                                                                                                   ' 9052394893                       ',
                                                                                                                                                                              ,     -  , 97401    :S                  ',
                                                                                                                                                                                                                       I




                                                    Ii 11,111 I• 111 I• 1 I111 1111' I11 1111 •Ii •II 11•I 1111 I
                                                     Nicole Gililland
                                                     PO Box 158
                                                     51668 Blue River Dr. #4
                                                     Blue River, OR 97413



                                                                                                           · ·n c:   ·• ·i:.n,: '!',   ·1   ·v · ·::. c::··1\io:i:::w
                                                                                                                 .iu.:.r\J~'l:.D.   ..
                                                                                                             UNABLE            F·ORWARDz·a
            Case 6:19-cv-00283-MK    Document 27     Filed 05/11/20    Page 2 of 2




                                     U.S. District Court

                                     District of Oregon

Notice gf l:lec~r6nic Filing
        .         .




The :follow~ng transaction was entered on 4/24/2020 at 12:01 PM PDT and filed on 4/24/2020
Case Name:            Gililland v. Southwestern Oregon Community College District et al
Case Number:          6:19-cv-00283-MK
Filer:
Document Number: 26(No document attached)

Docket_T~ex=t~:_ __
ORDER by Magistrate Judge Mustafa T. Kasubhai: Counsel's Motion to Withdraw
[20] is GRANTED. Defendants' Motion for Stay [24] of existing case management
deadlines is GRANTED IN PART as follows: Discovery is to be completed by
7/20/2020. Joint Alternate Dispute Resolution Report is due by 7/20/2020.
Dispositive Motions are due by 8/18/2020. Pretrial Order is due 30 days after
dispositive motions are ruled on or by 9/21/2020 if no dispositive motions filed.
Expert Disclosures must be completed 30 days after dispositive motions are
ruled on or by 9/21/2020 if no dispositive motions filed. (Mailed to prose party
4/24/2020.) Ok)




                                                                                •   •   : ••,' • .,   I.
